ON PETITION FOR REHEARING.
A petition for rehearing redirects our attention to certain instructions which are clearly erroneous, but which were not referred to in the original opinion for the reason that it was thought that they were directed to the second paragraph of the complaint, and that they could not have affected the result under the first paragraph, and that therefore the error in giving them was harmless. They were not referred to, since no good purpose would have been served by multiplying the reasons why a recovery upon the second paragraph could not be sustained. But it has been thought necessary to reconsider the question of the effect of these instructions in connection with the first paragraph of complaint.
By the principal instruction involved, the jury was told that the rules adopted by the State Fire Marshal, *Page 693 
regulating the installation and maintenance of storage tanks for gasoline, are the law of this state, and that if the defendants or either of them buried a tank contrary to the rules of the State Fire Marshal, and kept gasoline stored therein, such action was negligence per se, and that if such negligence proximately caused the injury the plaintiff should recover. The rules were introduced in evidence, and they provide that the tops of all gasoline storage tanks shall be at least three feet below the surface of the earth and below the level of the lowest pipe into the building to be supplied. There was evidence that the tank involved in this case was installed less than three feet below the surface.
The instruction is clearly erroneous. The Legislature cannot delegate the power to make laws. Kryder v. State (1938),  214 Ind. 419, 15 N.E.2d 386; Town of Walkerton v. 11, 12.  New York C.  St. L.R. Co. (1939), 215 Ind. 206,  18 N.E.2d 799. Nor is this a case in which the Legislature has enacted a law and delegated to a ministerial body the duty of ascertaining the facts upon which the law will operate. In such a case disobedience would be in violation of the statute, and not of a rule of the ministerial board.
It is clear that the statute which authorizes the Fire Marshal to make rules for the safety of life and property was not designed or intended to convey law-making power upon the 13.  Fire Marshal. Section 20-807, Burns' 1933, § 9521, Baldwin's 1934. The rules are only enforcible by order in the same manner that other safety orders are enforced. The enforcement of orders is dependent upon notice, and opportunity is provided for a hearing and review by the courts.
Though the instruction is erroneous, if it affected only the second or subsequent paragraphs of complaint, *Page 694 
the error would not be sufficient to overturn the verdict 14.  and judgment upon the first paragraph. But a re-examination of the first paragraph discloses that it contains two charges of negligence. First, that the gasoline tank was carelessly and negligently buried, with its top less than three feet below the ground level, and that it was above the pipes running into the building. This charge is repeated several times in different language. The instruction under consideration indicated to the jury that if the tank was buried as charged, it was negligence per se; and, following this instruction, if the jury believed that so burying the tank was the proximate cause of the plaintiff's injury, it was authorized to return a verdict for the plaintiff regardless of whether or not the plaintiff knew, or, in the exercise of reasonable care, should have known, of the dangerous condition that existed in the pit, and regardless of whether the jury believed that, in the absence of such a rule by the Fire Marshal, the installation of the tank conformed to the requirements of reasonable care. Under the evidence, the jury may or may not have believed that the Town of Kirklin knew, or, in the exercise of reasonable care, should have known, of the danger of an explosion in the pit. Under this instruction the jury may have concluded that, while the tank could not have been considered as having been negligently installed from the standpoint of men of ordinary prudence, and although the town and its agents had no knowledge, and were not reasonably chargeable with knowledge, of a dangerous condition in the pit, nevertheless the manner in which the tank was installed proximately caused the gasoline to accumulate in the pit and the injury to the plaintiff, and that therefore the plaintiff was entitled to a verdict under the first paragraph of complaint upon the allegations *Page 695 
of negligence in failing to bury the tank at least three feet underground. Since the failure to comply with the rule of the Fire Marshal was not negligence per se, and since it was the duty of the jury to determine for itself whether the tank was negligently installed, it cannot be said that the instruction may not have influenced the jury to an erroneous conclusion in arriving at its verdict upon the first paragraph of complaint.
Having reached this conclusion, it follows that the mandate in the original opinion must be modified, and the trial court is directed to sustain the motion for a new trial of both defendants.
NOTE. — Reported in 29 N.E.2d 206.